Title: To George Washington from Officers of the 3d New York Regiment, 13 August 1778
From: Officers of the 3d New York Regiment
To: Washington, George


          
            
              13 Aug. 1778.
            
          
          “Petition” for relief from duty at Fort Schuyler, where the officers have served
            “Seventeen Months” with “not the least Prospect of our being called to any other Employ
            than Hard Labour, which has been our Constant Exercise, since we arrived.” Request “an
            Opportunity of serving with the Grand Army, or taking the Feild in some other Place,” as
            they are “Anxious to  have an equal opportunity with our Bretheren,
            to Improve in Knowledge & acquire Honor.”
        